Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 05/26/2021 is acknowledged.

This is a reply to the application filed on 05/26/2021, in which, claim(s) 15-34 are pending. 
Claim(s) 1-14 is/are cancelled. 
Claim(s) 21-34 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “automatically granting” “subset”…

Drawings
The drawings filed on 07/19/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no supports for how the device automatically granting access to a new account…”, how it obtain the set of credentials from the user…, how it can determine if the second set contains part and not all of the first set of credentials…

Claims 15-34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without claiming essential elements, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The claims reciting “automatically granting, based on the determining the user had been granted an access to an account of the user at least a first number of times and to the user, a new access to the account of the user in response to receiving a second set of authentication credentials, the second set of authentication credentials containing a subset, but not all, of the first set of authentication credentials.”. It is unclear how the device can automatically granting access to a new account when first receiving a second set of credential without validating if it valid. Also, how does it determine that part of the credentials and not all of it are in the first set of credentials?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Pub. No.: US 2015/0310434 A1) in view of Shah et al. (Pub. No.: US 2020/0012771 A1; hereinafter Shah) [This application does not have the benefit date of the parent applications, as the claim limitations are not taught by the parent applications].
Regarding claims 15, 24 and 32, Cheung discloses a method, comprising:
monitoring, at least in part via one or more location sensors of an apparatus of a user, a movement of the user (monitor user location and movement [Cheung; 27, 29-40]);
detecting, based on the monitoring, that the user has moved from a first location to a second location (detecting that the user travels to different location based on routine [Cheung; 27, 29-40]);
based on the detecting, determining a first activity of the user (determine user perform some action, such as purchase coffee, etc., [Cheung; 27, 29-40]);
accessing historical activity data associated with the user (accessing user’s location and movement in history database [Cheung; 27, 29-40]);
determining, based on the historical activity data, that after engaging in the first activity previously, the user had been granted an access to an account of the user at least a first number of 
automatically granting, based on the determining the user had been granted an access to an account of the user at least a first number of times and to the user, a new access to the account of the user in response to receiving a second set of authentication credentials (since the payment application have plurality of user’s account, including access to all user’s information, including CC, UserID, password and various other accounts information, based on the location and history purchase, it can grant access to other accounts, including new accounts after first register with username/password, or other credentials [Cheung; ¶26-28]). Cheung discloses authenticate a user based on the user's location history.  In particular, the user's past locations and movements may be detected at the user's mobile device.  Information with regard to the user's movements and location may be collected and analyzed to determine certain routines, such as locations frequently visited or routes frequently taken. Cheung does not explicilty disclose the second set of authentication credentials containing a subset, but not all, of the first set of authentication credentials; however, in a related and analogous art, Shah teaches this feature.
In particular, Shah teaches different set of credential in which new credential can be made up of different elements, which some are previously used, therefore, they the credential share partial elements but are not the same [Shah; Fig. 5 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Cheung in view of Shah with to motivation to prevent the same password from being used to prevent easy guess or access to all accounts.


Regarding claims 16 and 25, Cheung-Shah combination discloses wherein the apparatus comprises a mobile device of the user or a vehicle or the user (mobile device [Cheung; Abstract]).

Regarding claims 17 and 26, Cheung-Shah combination discloses wherein the apparatus comprises both the mobile device and the vehicle, and wherein the monitoring comprises monitoring a joint movement of the mobile device and the vehicle (mobile device and car [Cheung; ¶46, 59]).

Regarding claims 18, 27 and 33, Cheung-Shah combination discloses wherein:
the one or more location sensors comprise a Global Positioning System (GPS) sensor;  the first location comprises a home of the user; and the second location comprises a place of business (using device GPS to monitor moving from home to other location [Cheung; ¶10-13]).

Regarding claims 19, 28 and 34, Cheung-Shah combination discloses further comprising: displaying, on an interface of the apparatus, an association between the first activity, the first location or the second location, and the first set or the second set of authentication credentials (displaying purchasing and CC or other form of payments to transaction device, payment service such as PayPal [Cheung; ¶10-13, 15]).

claims 22 and 30, Cheung-Shah combination discloses wherein the first set of authentication credentials include an account identifier or password, and wherein the second set of authentication credentials do not include the account identifier or the password (different set of credential in which new credential can be made up of different elements, which some are previously used, therefore, they the credential share partial elements but are not the same [Shah; Fig. 5 and associated text]). The motivation to prevent the same password from being used to prevent easy guess or access to all accounts.

Regarding claims 23 and 31, Cheung-Shah combination discloses wherein the determining that the user had been granted the access to the account of the user further comprises determining that the user was successfully authenticated while the apparatus remained at the second location for at least a predetermined amount of time (authentication based on routines and confidence scores [Cheung; ¶10-13]).

Allowable Subject Matter
Claim(s) 20-21 and 29 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent Claim(s) 20 and 29 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

“wherein the apparatus is a first mobile device of a first user, and wherein the method further comprises:
determining, while the first mobile device is at the second location, that a second mobile device is within a predefined distance of the first mobile device and is associated with the first mobile device; and
thereafter granting, to the second mobile device, the new access to the account of the first user without receiving the first set of authentication credentials.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432